Order entered March 26, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01148-CV

   GREENWOOD MOTOR LINES, INC. D/B/A R+L CARRIERS, ET AL., Appellants

                                              V.

                                  BOBBIE BUSH, Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-11-16041-M

                                          ORDER
       We GRANT appellee’s March 25, 2015 unopposed motion for leave to file a

consolidated brief exceeding the word limit. Appellee’s brief was filed on March 25, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE